DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8, 10-18 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yang (US2020/0409549).

Regarding claim 1, Yang discloses a method of camera operation, comprising:
capturing, using a capture device, comprising a first user-facing camera and a second user-facing camera (Fig. 14-15 and 18A-18B: See first/second cameras or cameras A and B); 
a video in selfie-mode using one of the first camera or the second camera ([0111]) based on a capture orientation mode (Fig. 15, 18A-18B: capture orientation mode is interpreted as one of a preset landscape or portrait orientation mode of camera 1, 2, A or B in a camera body) and a current orientation of the capture device (See the current attitude that are obtained during step 402, 502, 602 or attitude of image processing apparatus every time the attitude is changed during the recording in step 503 of Fig. 17 or current attitude of step 604 of Fig. 21); and 
storing, after capturing, the video in a video file (Fig. 16-17 and 21: See step 404, 504 or 605 where captured images are stored as target images or file).  

	Regarding claim 2, the claim is a method of the apparatus claim 12. Therefore, claim 2 is analyzed and rejected as claim 12.

Regarding claim 3, the claim is a method of the apparatus claim 13. Therefore, claim 3 is analyzed and rejected as claim 13.

Regarding claim 4, the claim is a method of the apparatus claim 14. Therefore, claim 4 is analyzed and rejected as claim 14.

Regarding claim 5, the claim is a method of the apparatus claim 15. Therefore, claim 5 is analyzed and rejected as claim 15.

Regarding claim 6, the claim is a method of the apparatus claim 16. Therefore, claim 6 is analyzed and rejected as claim 16.

Regarding claim 7, the claim is a method of the apparatus claim 17. Therefore, claim 7 is analyzed and rejected as claim 17.

Regarding claim 8, the claim is a method of the apparatus claim 18. Therefore, claim 8 is analyzed and rejected as claim 18.

Regarding claim 10, the claim is a method of the apparatus claim 20. Therefore, claim 10 is analyzed and rejected as claim 20.

Regarding claim 11, Yang discloses a video capture device, comprising: 
a first user-facing camera configured to capture a landscape mode video (Fig. 2-7, 10A , 15 and 18B: See landscape camera 22, 32, 42, 52, 62, 72, 1002, Camera B); 
a second user-facing camera configured to capture a portrait mode video (Fig. 2-7, 10A, 15 and 18A: See portrait camera 21, 31, 41, 51, 61, 71, 1001, Camera A); 
an orientation sensor configured to detect a current orientation of the video capture device ([0162-0163]: gravity sensor obtains a horizontal/vertical attitude; See also step 402,502, 602 of Fig. 16-17 and 21); 
a user interface ([0097; 0101; 0159-0160]: See user input or trigger operations); and 
a processor configured to: 
control a selfie video capture session (image processor 1410 that processes the methods or step in [0057; 0110-0114]) using one of a first camera or a second camera based on the capture orientation mode (Fig. 15, 18A-18B: capture orientation mode is interpreted as one of a preset landscape or portrait orientation mode of camera 1, 2, A or B in a camera body) and the current orientation of the capture device (See steps 404, 504 and 605 wherein target camera is selected to capture images based on obtained attitude/ orientation); and 
store the video into a memory associated with the video capture device (Fig. 16-17 and 21: steps 404,504 and 605 where images are stored as target images/file; [0113]).  

Regarding claim 12, Yang discloses the video capture device of claim 11, wherein the capture orientation mode is one of a portrait mode or a landscape mode ([0004; 0181; 0219]).  

Regarding claim 13, Yang discloses the video capture device of claim11, wherein the current orientation of the video capture device is one of a portrait orientation or a landscape orientation (Fig. 16-17 and 21: See step 402, 502, 602;  [0162]: a current attitude or orientation is detected by gravity sensor as current portrait or landscape orientation).  

Regarding claim 14, Yang discloses the video capture device of claim 11, wherein, in case that the capture orientation mode is the landscape mode and the current orientation is the landscape orientation, then the capturing is performed using the second camera ([0194]: Fig. 19 shows Camera A is used to capture image in horizontal recording/ landscape mode while the current orientation of the camera is in landscape orientation).  

Regarding claim 15, Yang discloses the video capture device of claim 11, wherein, in case that the capture orientation mode is the landscape mode and the current orientation is the portrait, then the capturing is performed using the first camera ([0191-0193]: Fig. 18B shows Camera B is used in landscape mode while the current orientation of the camera is in portrait orientation).   

	Regarding claim 16, Yang discloses the video capture device of claim 11, wherein, in case that the capture orientation mode is the portrait mode and the current orientation is the landscape orientation, then the capturing is performed using the first camera ([0191-0193]: Yang teaches that Fig. 18A-B is merely illustrative, which may be set or adjusted according to the user needs or design need. Therefore, the embodiment of Fig. 18B would encompass the claim in a scenario wherein camera body of Fig. 18 B is adjusted to landscape orientation while camera B is selected to capture image in portrait mode).     

Regarding claim 17, Yang discloses the video capture device of claim 11, wherein, in case that the capture orientation mode is the portrait mode and the current orientation is the portrait orientation, then the capturing is performed using the second camera ([0191-0193]: Fig. 18A shows Camera A is in vertical recording/ portrait mode while the current orientation of the camera is in portrait orientation).     

Regarding claim 18, Yang discloses the video capture device of claim 11, wherein the processor is further configured to: receive, on the user interface, an input to change the capture orientation mode; and change the capture orientation mode based on the input without changing the current orientation of the capture device ([0191-0193]: See camera selection input of Fig. 18A-19 to change capture orientation mode without changing camera body orientation).  

Regarding claim 20, Yang discloses the video capture device of claim 11, wherein the current orientation of the video capture device is continuously monitored during the capturing ([0176-0177]: Yang teaches a step to determine target camera every time the attitude of the camera apparatus is changed during recording. Thus the attitude or orientation of the apparatus is continuously monitored to detect  the changes of attitude every time; [0199; 0202]: Fig. 21: attitude is first monitored in step 602 and then monitor again as current attitude in step 604).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Ai (US2017/0256288). 

Regarding claim 9, the claim is a method of the apparatus claim 19. Therefore, claim 9 is analyzed and rejected as claim 19.

Regarding claim 19, Yang discloses the video capture device of claim 11, wherein the video comprises a first portion captured using the first camera and a second portion captured using the second camera (Fig. 11: see video images captured by first and second camera in steps 202-203 or 302-304 of Fig. 9  or 11).
However, Yang fails to explicitly disclose: “wherein the storing the video file comprises: processing, by the processor, the video file by chronologically combining the first portion and the second portion”.
In an analogous of art, Ai teaches a processor 606 that is used to synthesize selected clips into a final video. The video clips may be synthesized chronologically, or may be organized based on additional instructions provided in the editing file ([0143]).  In light of the teaching from Ai, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to synthesize video clips chronologically.  The modifications thus provide a more flexible video processing method to combine video clips in a final video or organize video clips based on additional instructions (Ai: [0143]).
  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG H LAM whose telephone number is (571)272-7367.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER HASKINS can be reached on (571) 272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUNG H LAM/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        12/14/2022